Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 17097072 filed on June 24, 2022. Claims 1-15, 17-26, 28, and 29 were pending in the Application. Claims 1-3, 9, 14, and 21 have been amended. New claims 30-33 have been added. Claims 25-26 and 28-29 have been canceled. Claims 16 and 27 remain canceled. Claims 1, 13, and 30 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 13, and 30. Thus, claims 1-15, 17-24, and 30-33 are currently pending.

Response to Arguments



In the context of Claim Interpretation, Not Positively Recited, paragraphs 13-14 of the Final Rejection Office Action dated March 29, 2022, Applicant does not acquiesce to any of the proposed interpretations. Upon re-evaluation, Examiner does rescind the Claim Interpretation, Not Positively Recited, paragraphs 13-14 of the Final Rejection Office Action dated March 29, 2022.
In the context of Claim Interpretation, Intended Use, paragraphs 15-17 of the Final Rejection Office Action dated March 29, 2022, Applicant does not acquiesce to any of the proposed “intended use” interpretations. Examiner is not persuaded and does NOT rescind the Claim Interpretation, Intended Use, paragraphs 15-17 of the Final Rejection Office Action dated March 29, 2022.
In the context of 35 U.S.C. § 101, Applicants submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. The claims are directed to a specific, novel and patentable system which can be used by an electronic trading system to enable asynchronous execution of various modules allowing efficient processing. Specifically, the system may be used to deliver real time updates (or near-real-time updates) by decoupling calculations and executing such calculations asynchronously when updated at the frequency at which the data to support the particular updates arrives. Accordingly, rather than providing a global refresh rate for various update elements, the electronic trading system is enabled to provide updates at different rates (e.g., frequencies) for different modules.
Effectively, the claims, as opposed to being directed to an abstract idea, instead relate to a practical application, which allows for calculation frequencies to be tailored to specific underlying data update frequencies but still be coordinated with one another. In particular, the claimed invention solves the technical problem of calculating updates more often than can be supported by the underlying data while avoiding the added processing load of monitoring and detecting data changes to support incremental updates. The claimed invention solves this problem by asynchronous execution of various modules allowing for efficient processing. Thus, each module can be independently set to update at a frequency supported by the rate at which underlying data feeding the module is updated. Conventional trading systems do not have a method for implementing such asynchronous computation at module-specific frequencies.
The claimed invention represents an improvement to electronic trading system that enables asynchronous execution of various modules allowing efficient processing. As opposed to claiming algorithms themselves, or otherwise merely providing instructions to implement or apply such algorithms, the claimed invention improves upon the technical field of electronic computation of a multi-faceted index by providing a system for asynchronous computation of the portions of the index. This is neither a routine, a long-standing business practice, nor conventional activity previously known in the industry, or a generic computerization thereof, as evidenced by the lack of prior art and direct corresponding offline equivalents, but is instead a specific and patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. The claimed system at least solves the technical problem of inefficient calculation in electronic trading systems that perform multiple different types of calculations multiple times at a defined interval.
The combination of recited steps show that the claim is not to the idea of using computing devices to perform repetitive calculations, but rather the steps impose meaningful limits that allow for a suppression of unnecessary repetitions of a first calculation type at a rate defined based on the refresh parameters of a second calculation type.
Applicant continues to argue, in regards to Step 2A – The claims are not directed to an abstract idea, as applicants are not claiming a method of performing calculations on generic computer, but are instead claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of the abstract idea of performing algorithms but instead carve out a specific system/process and practical application for doing so. In regards to Step 2A, Prong One, Applicant argues the claims are not directed to an abstract idea. The phrase "an idea 'of itself," is used to describe an idea standing alone such as an un-instantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Accordingly, the claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.
In regards to Step 2A, Prong Two, Applicant argues that the claims are directed to a specific, novel and patentable system which can be used by an electronic trading system to offer blind requests with minimal information exchange. Effectively, the claims instead relate to a practical application, specifically in electronic trading system to enable asynchronous execution of various modules allowing efficient processing. Thus, the claimed features are a specific technical implementation that improves the processing capabilities of the underlying system. In particular, the claimed invention solves the technical problem of calculating updates more often than can be supported by the underlying data while avoiding the added processing load of monitoring and detecting data changes to support incremental updates. The claimed invention solves this problem by asynchronous execution of various modules allowing efficient processing. Thus, each module can be independently set to update at a frequency supported by the rate at which underlying data feeding the module is updated. Applicants submit that the benefits provided by this solution are entirely technical in nature. Any financial systems that would derive benefit from the claimed features do so due to the resulting improvement in computational efficiency. Any such financial systems would be equally well served by a system that performed all such calculations at the greatest frequency used (e.g., all calculations performed at or greater frequency than that of the most frequent calculation) if such computing could be supported without diminished performance. Since the benefits provided by the claimed features are technical in nature, the claimed features themselves cannot be said to be abstract.
Applicant finally argues, in regards to Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept), that the claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-known, routine or conventional in the field. Applicants submit that the claimed invention represents an improvement to electronic trading system that enables asynchronous execution of various modules allowing efficient processing. Specifically, the system may be used to deliver real-time updates (or near-real-time updates) by decoupling calculations and executing such calculations asynchronously when update at the frequency at which the data to support the particular updates arrives. As opposed to claiming algorithms themselves, or otherwise merely providing instructions to implement or apply such algorithms, the claimed invention improves upon the technical field of electronic computation of a multi-faceted index by providing a system for asynchronous computation of the portions of the index. This is neither a routine, a long-standing business practice nor conventional activity previously known in the industry, or a generic computerization thereof, as evidenced by the lack of prior art and direct corresponding offline equivalents, but is instead a specific and patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. The claimed system at least solves the technical problem of inefficient calculation in electronic trading systems that perform multiple different types of calculations multiple times at a defined interval. 
The claims, when considered as a whole and as an ordered combination, impart a specific improved functionality to an electronic trading system. Conventional trading systems do not have a method for implementing such asynchronous computation at module specific frequencies. 
The claims are directed to eligible subject matter at least in view of Enfish and Bascom. The claims, when considered as a whole and as an ordered combination, impart a specific improved functionality to an electronic trading system. Trading systems that trade financial instruments often have stringent processing requirements. Applicants submit that conventional trading systems do not have a method for implementing such asynchronous computation at module-specific frequencies. Thus, the claims amount to significantly more than the judicial exception and the claims are neither routine nor conventional in the field. The combination of steps recited show that the claim is not to the idea of using computing devices to perform repetitive calculations, but rather the steps impose meaningful limits that allow for executing blind requests in a secure fashion that minimizes information exchange.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Final Rejection Office Action dated March 29, 2022, paragraphs 19-25, in the context of the 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “calculating and updating volatility in financial instruments” was grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices.” Examiner also asserts that the abstract idea could also be grouped under “Mathematical Concepts.”
Examiner notes that claim 1 recites the method steps of “receiving, multiple times … at a first interval, a first dataset comprising first data indicative of a plurality of financial instruments; receiving, multiple times … at a second interval different from the first interval, a second dataset comprising second data indicative of a plurality of financial instruments; controlling execution timing … by calculating, based on each received iteration of the first dataset, first results at a first frequency …, … controlling the first frequency, the first results comprising an implied volatility for each of the plurality of financial instruments; controlling execution timing … by calculating, based on each received iteration of the second dataset, second results at a second frequency, different from the first frequency, …, … controlling the second frequency, the second results comprising an open vega for each of the plurality of financial instruments; determining, …, whether at least a first threshold has been met by the first results or a second threshold has been met by the second results; and coordinating execution timing … with the execution timings of the first and second … by regenerating, at a time that one of the first and second thresholds has been met, … at a third frequency different from one of the first and second frequencies and based on the first and second results, a first output comprising an open vega- weighted implied volatility for each of the plurality of financial instruments”, which then is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” and grouped under “Mathematical Concepts” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “a processor”, “a first processing component”, “a second processing component”, “a third processing component”, “a fourth processing component”, “a non-transitory computer-readable storage medium”, “a computational engine apparatus”, and “memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “calculating and updating volatility in financial instruments.” 
Finally, Examiner notes that the claims do include additional elements of “an at-the-money (ATM) contract”, “an exchange computing system”, and “a network interface” that are not sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “calculating and updating volatility in financial instruments” (e.g., “a processor”, “a non-transitory computer-readable storage medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-15, 17-24, and 30-33 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.

Claim Interpretation – Intended Use
Regarding Claim 13, Examiner notes that the following limitations: “…, cause the processor to: receive, …; receive, …; control, …; control, …; determine whether …; coordinate, … coordinate, …; and regenerate, …” are intended uses of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 17, Examiner notes that the following limitation “…, cause the processor to further, …, automatically introduce …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 18, Examiner notes that the following limitation: “…, cause the processor to further offer …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 22, Examiner notes that the following limitations: “…, further cause the processor to: store the first …; retrieve the first …; and retrieve the second …” are intended uses of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-15, 17-24, and 30-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to “a computer implemented method;” claims 13-15 and 17-24 are directed to “a non-transitory computer readable medium;” and claims 30-33 are directed to “a computational engine apparatus.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-15, 17-24, and 30-33 are directed to the abstract idea of “calculating and updating volatility in financial instruments,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” and grouped under “Mathematical Concepts” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps of “receiving, multiple times … at a first interval, a first dataset comprising first data indicative of a plurality of financial instruments; receiving, multiple times … at a second interval different from the first interval, a second dataset comprising second data indicative of a plurality of financial instruments; controlling execution timing … by calculating, based on each received iteration of the first dataset, first results at a first frequency …, … controlling the first frequency, the first results comprising an implied volatility for each of the plurality of financial instruments; controlling execution timing … by calculating, based on each received iteration of the second dataset, second results at a second frequency, different from the first frequency, …, … controlling the second frequency, the second results comprising an open vega for each of the plurality of financial instruments; determining, …, whether at least a first threshold has been met by the first results or a second threshold has been met by the second results; and coordinating execution timing … with the execution timings of the first and second … by regenerating, at a time that one of the first and second thresholds has been met, … at a third frequency different from one of the first and second frequencies and based on the first and second results, a first output comprising an open vega- weighted implied volatility for each of the plurality of financial instruments.” Accordingly, the claim recites an abstract idea of “calculating and updating volatility in financial instruments.” (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a first processing component”, “a second processing component”, “a third processing component”, “a fourth processing component”, “a non-transitory computer-readable storage medium”, “a computational engine apparatus”, and “memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “calculating and updating volatility in financial instruments.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “calculating and updating volatility in financial instruments” using computer technology (e.g., a processor”, “a non-transitory computer-readable storage medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, “calculating and updating volatility in financial instruments”, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 2-12, which depend solely from claim 1; dependent claims 14-15 and 17-24, which depend solely from claim 13; and dependent claims 31-33, which depend solely from claim 30, do not remedy the deficiencies of independent claims 1, 13, and 30, and are rejected accordingly. The dependent claims further refine the abstract idea, “calculating and updating volatility in financial instruments” of the independent claims. The dependent claims recite additional elements of “an at-the-money (ATM) contract”, “an exchange computing system”, and “a network interface”, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2-12, 14-15, 17-24, and 31-33, further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “calculating and updating volatility in financial instruments.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “calculating and updating volatility in financial instruments.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-15, 17-24, and 30-33 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-24, and 30-33 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 recites “controlling execution timing of a first ... calculating based on each received iteration of the first dataset, …; controlling execution timing of a second ... calculating based on each received iteration of the second dataset;” Specification, [0202], discloses an asynchronous computational engine “ACE”, performing generic functions “The ACE 122 may include an ACE controller 500 that serves a central processing role in the ACE 122 and that receives, calculates, determines, generates, transmits and/or distributes data and/or instructions to/from other system components/modules, which may be at varying times, and stores data in one or more system databases … The ACE controller 500 may control the timing of when subcomponents (e.g., IV calculator component 502, open vega component 504) perform certain calculations described herein.” However, the specification is silent in regards to “controlling execution timing of a … calculating based on each received iteration” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is cited in claims 13 and 30. (See MPEP § 2163.06 and MPEP 608.04).
Claim 1 recites “coordinating execution timing of a third with the execution timings of the first and second components;” However, the specification is silent in regards to “coordinating execution timing of a third with the execution timings of the first and second components” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP 608.04).
Claim 13 recites “coordinate execution timing of a third with the execution timings of the first and second components; coordinate execution timing of a fourth with the execution timings of the first and second components;” However, the specification is silent in regards to “coordinating execution timing of a … with the execution timings of the first and second components” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 30.   
(See MPEP § 2163.06 and MPEP 608.04).
Claim 32 recites “The computational engine apparatus of claim 30, … the second frequency is faster than the first frequency, …” Claim 3 recites “The computer implemented method of claim 1, … the second frequency is slower than the first frequency, …” However, the specification, [0072], recites “… who cannot otherwise modify or cancel their order faster than other traders can submit trades there against” and “… invest substantial capital in faster trading systems”; and [0141], recites “Such standards are periodically superseded by faster or more efficient equivalents having essentially the same functions.”; but is silent in regards to “the second frequency is faster than the first frequency,” and is silent in regards to “second frequency is slower than the first frequency,” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 14, as similar to claim 3. (See MPEP § 2163.06 and MPEP 608.04).

Written Description
Claim 1 recites “receiving, … first data indicative of a plurality of financial instruments; receiving, … second data indicative of the financial instruments;” Specification, [0233], recites “… calculate 702, at a first frequency and based on a first dataset associated with a plurality of financial instruments, an implied volatility for each of the financial instruments. ACE 122 may calculate 704, at a second frequency and based on a second dataset associated with the plurality of financial instruments …” Specification, [0235], recites “… retrieving 802, by a processor, a first dataset at a first frequency from a memory coupled to the processor, the first dataset associated with a plurality of data objects … the second dataset associated with the plurality of data objects.” Therefore, the specification is silent as to what a first dataset and a second dataset comprises, as well as the claim is silent as to what a first dataset and a second dataset comprises. Additionally, similar language is recited in claims 13 and 30. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 30 recites “a hardware processor … instructions configured to cause …;” 
The claim limitation above does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Conclusion















































































































































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Freeman (U. S. Patent Application Publication No. 20140012777 A1) – System and Method for Volatility-Based Characterization of Securities



Freeman recites a volatility-based securities index framework solves that problems with the prior art. By recognizing that investors share the rational goal of earning the highest level of return for any level or risk, a volatility-based index provides investors with information about the most distinct choices in risk. Compared to known approaches, a volatility-based index framework partitions a securities market into much more differentiated segments which in tum provide much more distinct investment choices. Further, within each volatility segment, constituent members are more homogeneous facilitating a clearer understanding of each group's relative attractiveness. At an asset allocation level, improved risk choices expand opportunities to convert poorly compensated high-risk investments into more attractive investments elsewhere. The persistence of volatility maintains style distinctions effectively over time, offering significant protection to tax exposed investors. Freeman not used as it does not teach all the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692